Citation Nr: 0803998	
Decision Date: 02/05/08    Archive Date: 02/12/08	

DOCKET NO.  04-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
subluxation of the left knee, currently evaluated at 20 
percent. 

2.  Entitlement to an evaluation in excess of 20 percent 
prior to October 1, 2006, for degenerative disc disease at 
L3-L4 and S1, and to an evaluation in excess of 10 percent 
from October 1, 2006. 

3.  Entitlement to an evaluation in excess of 20 percent 
prior to October 1, 2006, for pes planus of the right foot, 
and to an evaluation in excess of 10 percent from October 1, 
2006.  

4.  Entitlement to an evaluation in excess of 20 percent 
prior to October 1, 2006, for pes planus of the left foot, 
and to an evaluation in excess of 10 percent from October 1, 
2006. 

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

The veteran had active service from June 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the benefits sought on 
appeal.  The veteran has since relocated to the jurisdiction 
of the RO in Honolulu, Hawaii.


FINDINGS OF FACT

1.  The veteran's left knee is productive of severe 
impairment, but is not ankylosed and does not manifest 
limitation of extension to 30 degrees.

2.  Prior to and after October 1, 2006, the veteran's lumbar 
spine manifested the equivalent of a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees with 
muscle spasm, but at no time has the disability produced a 
limitation of forward flexion to 30 degrees or less.

3.  Prior to October 1, 2006, the pes planus of the right and 
left feet was not pronounced and neither foot manifested 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo Achilles on manipulation that was not improved 
by orthopedic shoes or appliances.  

4.  From October 1, 2006, the veteran's pes planus is not 
shown to be severe, and neither the right nor left foot has 
manifested objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
or indications of swelling on use with characteristic 
callosities.  

5.  The veteran's service-connected disabilities are shown to 
be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
recurrent subluxation of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2007).

2.  The schedular criteria for an evaluation in excess of 20 
percent prior to October 1, 2006 for degenerative disc 
disease of L3-4 and S1 have not been met; the schedular 
criteria for an evaluation of 20 percent from October 1, 2006 
for degenerative disc disease of L3-4 and S1 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 
(2007).

3.  The criteria for an evaluation in excess of 20 percent 
prior to October 1, 2006, for pes planus of the right foot, 
and to an evaluation in excess of 10 percent from October 1, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5276 (2007).  

4.  The criteria for an evaluation in excess of 20 percent 
prior to October 1, 2006, for pes planus of the left foot, 
and to an evaluation in excess of 10 percent from October 1, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5276 (2007).

5.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2004, July 2005, March 2006 and 
January 2007.  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran essentially contends that the evaluations 
assigned for her service-connected disabilities do not 
accurately reflect the severity of those disabilities.  The 
appellant maintains, in substance, that her disabilities are 
so severe that she is unable to obtain or maintain any type 
of substantially gainful employment.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Left Knee

By way of background, a rating decision dated in December 
1991 granted service connection for the veteran's left knee 
disability, specifically postoperative recurrent subluxation 
of the left patella.  The rating decision noted that the 
veteran had been treated prior to service for recurrent 
lateral dislocation of the left patella including surgery 
consisting of a lateral release and advancement of the vastus 
medialis.  The veteran was given a waiver for entry into 
service since the knee was not symptomatic at the time of the 
entrance physical examination.  It was noted that the veteran 
subsequently reinjured the left knee while running in basic 
training and continued to have problems with pain and 
recurrent subluxation with spontaneous relocation.  The 
rating decision went on to explain that the veteran had been 
seen for multiple subsequent orthopedic follow-ups during 
service including temporary use of crutches and extended 
physical therapy and that she was ultimately discharged for 
failure to meet weight standards.  The rating decision 
indicated that the VA examination performed following 
separation from service noted the veteran ambulated with a 
mild limp on the left side.  There was no effusion and the 
patellar compression produced pain and that the left patella 
readily subluxed laterally.  It was noted that there was good 
stability and no evidence of atrophy.  

The December 1991 rating decision assigned a 20 percent 
evaluation under Diagnostic Code 5257.  The 20 percent 
evaluation has remained in effect since that time except for 
a temporary total evaluation assigned under the provisions of 
38 C.F.R. § 4.30 between August 28, 2003, and October 31, 
2003, for surgery on the left knee.  The March 2004 rating 
decision which assigned that temporary total evaluation 
restored the 20 percent evaluation in effect prior to the 
surgery.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  

The evidence for consideration in determining the most 
appropriate evaluation for the veteran's left knee disability 
consists of VA and private medical records, including the 
reports of VA examinations, associated photographs, Social 
Security records, testimony from the appellant and lay 
statements submitted in support of her claim.  Base upon this 
evidence, the Board concludes that the veteran's left knee is 
more severe than currently evaluated.  While the Board 
acknowledges that the veteran does not appear to manifest 
symptomatology that would warrant a higher evaluation for 
instability of the knee under Diagnostic Code 5257, or 
manifest sufficient limitation of motion in terms of flexion 
or extension to warrant a higher evaluation under Diagnostic 
Code 5260 or 5261, the overall symptomatology the veteran 
manifests in her left knee is reflective of a severe 
disability.

For example, at the time of a January 2003 VA examination, 
while the veteran had full flexion of her left knee, there 
was 3 degrees of negative, or hyperextension of the knee.  
There was significant apprehension that the veteran was going 
to dislocate her left patella.  A report of a private MRI 
performed in March 2003 disclosed findings of moderate to 
severe patellar chondromalacia and the impression following 
the examination was of increasing chondromalacia involving 
the patella.  Private medical records dated in August 2003 
show the veteran underwent surgery on her left knee.  
Specifically the veteran underwent advancement of the distal 
vastus medialis and obliquus muscle to the patella.  

A private arthrogram of the left knee performed in September 
2004 disclosed a small joint effusion in the left knee.  The 
impression following the examination was a cartilage defect 
in the lateral patellar facet with associated subchondral 
cyst formation compatible with degenerative changes.  

A report of a VA examination performed in January 2005 
disclosed the veteran's left knee motion was from minus 10 
degrees to 110 degrees of flexion.  The left knee was 
described as stable but there was a notable patellar 
apprehension on the left side, but once the patella was 
stable and the veteran was relaxed, she had some tenderness 
of the medial and lateral patellar facets with manipulation.  
X-rays reportedly showed mild bilateral joint space loss.  
Following the examination the pertinent impression was that 
the veteran was suffering from significant knee pain and the 
examiner stated that the veteran did have patellofemoral pain 
but physical examination findings were fairly unremarkable.  

A report of a VA examination performed in September 2005 
shows that on physical examination obvious surgical scars 
were noted and the veteran was noted to be hypersensitive to 
palpitation over the surgical scar.  There was minimal 
tenderness with patellar grind and there was a positive 
patellar apprehension.  Range of motion of the left knee was 
from 0 to 130 degrees with active, passive, and repetitive 
motion.  There was no joint line tenderness and normal 
ligamentous stability.  Following the examination the 
examiner summarized that, in pertinent part, that the veteran 
had a history of left recurrent patellar 
dislocation/subluxation with a history of three surgeries for 
stabilization of the left kneecap, left knee patellofemoral 
pain, and significant left quadriceps atrophy.  

A report of a VA examination performed in February 2006 shows 
that at the time of the examination the veteran specified 
that the major area of her pain was in her left knee, which 
she described as a constant pain with pain in the 6 to 7/10 
on a daily basis.  The veteran also reported having problems 
approximately twice a week where the kneecap either 
subluxates or dislocates.  She reported that she experienced 
some 100 or so of those episodes in the previous 12 months.  
On physical examination there was a fair amount of patellar 
apprehension and the patella with the knee in full extension 
could be subluxated laterally.  The Lachman's test and drawer 
signs were absent and the medial and collateral ligaments 
appeared to be intact.  Muscle testing was 4/5 for the 
quadriceps and hamstrings on the left side.  Following the 
examination it was the examiner's clinical impression that 
the veteran suffered from chronic subluxation/dislocation of 
her left patella.  

Based on this record, the Board finds that the veteran's left 
knee disability is entitled to a 30 percent evaluation for a 
severe disability under Diagnostic Code 5257.  While the 
evidence may not demonstrate that the veteran has actual 
instability of the left knee, and clearly does not have 
severe instability of the left knee, and does not manifest 
limitation of extension to 20 degrees or limitation of 
flexion to 30 degrees, so as to warrant the next higher 30 
percent evaluation under Diagnostic Code 5257, 5261, or 5260, 
respectively, the record does reflect that the veteran has 
recurrent subluxation on a frequent basis.  In addition, the 
veteran has been shown to have some effusion in the left knee 
joint at times, atrophy of the quadriceps muscles of the left 
lower extremity, hyperextension of the left knee, as well as 
significant complaints of pain objectively demonstrated on 
examinations.  Therefore, resolving any reasonable doubt as 
to the most appropriate evaluation for the veteran's left 
knee, the Board finds that the veteran is entitled to a 30 
percent evaluation under Diagnostic Code 5257.  

However, the veteran is not shown to be entitled to an 
evaluation in excess of 30 percent for her left knee 
disability.  Higher evaluations would be assigned if 
limitation of extension was greater than 30 degrees, 
Diagnostic Code 5261, if the knee was ankylosed, Diagnostic 
Code 5256, or if there was impairment of the tibia and fibula 
with a nonunion with loose motion requiring a brace.  
However, examinations have clearly shown that the veteran's 
extension is not limited to 30 degrees or more and that the 
left knee is not ankylosed.  Furthermore, the veteran's left 
knee disability has not been described as an impairment of 
the tibia and fibula with a nonunion.  Therefore, an 
evaluation in excess of 30 percent for the veteran's left 
knee is not shown to be warranted.

Degenerative Disc Disease

A rating decision dated in September 2001 granted service 
connection for degenerative disc disease at L3-4 and S1.  
Service connection was established as the disability was 
shown to be related to the service-connected left knee 
disability.  That rating decision assigned a 10 percent 
evaluation under Diagnostic Code 5293, the Diagnostic 
Code pertaining to intervertebral disc syndrome.  A rating 
decision dated in July 2005, during the course of this 
appeal, increased the initial evaluation for the veteran's 
back disability from 10 percent to 20 percent prior to 
October 1, 2006.  

Under the Diagnostic Code currently in use for evaluating 
degenerative disc disease, specifically, Diagnostic Code 5243 
for intervertebral disc syndrome, the disability is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  

Under the General Rating Formula, a 10 percent evaluation is 
for assignment when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; where there is muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  The 
next higher 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation contemplates findings of forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.

Under the Formula for Rating Intervertebral Disc Syndrome, a 
10 percent evaluation is for assignment with evidence of 
incapacitating episodes having a total duration of at least 
one week, but less than 2 weeks during the past 12 months.  A 
20 percent evaluation contemplates incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks during the past 12 months.  The next higher 40 percent 
evaluation is contemplated when there are incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board finds that the evidence utilized by the RO in 
reducing the evaluation for the veteran's back disability 
from 20 percent to 10 percent effective October 1, 2006, is 
similar or essentially indistinguishable from the evidence 
utilized in increasing the evaluation for that disability 
from 10 percent to 20 percent for the period prior to October 
1, 2006.  

For example, at the time of the January 2005 VA examination 
the veteran's combined range of motion of the lumbar spine 
was 191 degrees and was limited by pain.  At the time of the 
February 2006 VA examination the veteran's combined range of 
motion for the lumbar spine was 195 degrees, or only 4 
degrees greater than that shown at the time of the January 
2005 VA examination.  In addition, at the time of the 
February 2006 VA examination it was noted that repetitive 
motion of the lumbar spine revealed some pain but no 
significant loss of range of motion with repetitive motion, 
indicating that there was some additional loss of motion with 
repetitive motion, and the examiner commented that there were 
mild paravertebral muscle spasms at the end of 10 
repetitions.

Based on this record, the Board finds that the veteran is 
entitled to a 20 percent evaluation for her lumbar spine 
disability from October 1, 2006.  The Board acknowledges that 
the veteran does not meet the specific diagnostic criteria 
for a 20 percent evaluation under the General Rating Formula 
for Diseases and Injuries of the Spine, but the RO having 
previously determined that the veteran was entitled to a 20 
percent evaluation based on the evidence then of record, the 
Board finds that when the veteran's overall disability 
picture is viewed in light of the veteran's whole history 
with an eye towards reconciling various medical records, the 
a 20 percent evaluation is warranted.  The remaining 
question, then, is whether the veteran is entitled to an 
evaluation in excess of 20 percent for her back disability at 
any point during the course of this appeal.  

In order to warrant an evaluation in excess of 20 percent the 
rating criteria contemplates that forward flexion of the 
thoracolumbar spine be limited to 30 degrees or less or if 
there were favorable ankylosis of the entire thoracolumbar 
spine under the General Rating Formula.  Under the Formula 
for Rating Intervertebral Disc Syndrome, an evaluation in 
excess of 20 percent contemplates incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks during the past 12 months.  However, after reviewing 
the evidence of record, the Board finds that the veteran does 
not more nearly meet the criteria for the next higher 40 
percent evaluation under either formula.  

At the outset, a review of examination reports and treatment 
record fails to demonstrate that the veteran has actually had 
any incapacitating episodes as defined in the Schedule for 
Rating Disabilities.  More specifically, the evidence does 
not demonstrate that the veteran has experienced acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician, as opposed to experiencing incapacitating 
episodes of acute signs and symptoms that the veteran 
determined required bed rest.  In the absence of 
incapacitating episodes requiring bed rest prescribed by a 
physician, a 40 percent evaluation under the Formula for 
Rating Intervertebral Disc Syndrome based on incapacitating 
episodes is not warranted.  

Similarly, none of the treatment records or examination 
reports demonstrate that forward flexion of the thoracolumbar 
spine has ever been limited to 30 degrees or less.  For 
example, at the time of the January 2005 and February 2006 VA 
examinations forward flexion of the lumbar spine was 
described as to 90 degrees.  

In the absence of evidence which demonstrates that the 
veteran has or approximates the requisite limitation of 
motion of the lumbar spine contemplated for a 40 percent 
evaluation, the Board concludes that the veteran more nearly 
meets the criteria for a 20 percent evaluation for a lumbar 
spine disability.

Bilateral Pes Planus

A rating decision dated in December 2002 granted service 
connection for bilateral pes planus as a disability directly 
due to service-connected right knee disability.  That rating 
decision assigned a noncompensable evaluation under 
Diagnostic Code 5276.  

A rating decision dated in December 2003, during the course 
of this appeal, increased the evaluation for the veteran's 
bilateral pes planus and assigned a 10 percent evaluation for 
pes planus of the right foot and 10 percent for pes planus of 
the left foot, under Diagnostic Code 5276-5272.  A rating 
decision dated in July 2005 further increased the evaluations 
for the veteran's pes planus disabilities from 10 percent to 
20 percent for each foot, effective October 23, 2002, the 
same effective date assigned by the RO for the 10 percent 
evaluation for each foot.  Subsequent to that decision, a 
rating decision dated in July 2006 decreased the evaluation 
for the pes planus of each foot from 20 percent to 10 percent 
under Diagnostic Code 5276, effective October 1, 2006.

Under Diagnostic Code 5276, a noncompensable evaluation is 
for assignment for mild pes planus with symptoms relieved by 
a built-up shoe or arch support.  A 10 percent evaluation is 
for assignment for a moderate disability with evidence of 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet whether the disability is unilateral or bilateral.  
For a severe pes planus disability, the rating criteria 
contemplates objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use with 
characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent 
evaluation for a bilateral disability.  Lastly, 30 and 50 
percent evaluations may be assigned for unilateral and 
bilateral pes planus, respectively, that is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation that is not improved by 
orthopedic shoes or appliances.

The July 2005 rating decision which increased the evaluation 
for the veteran's pes planus to 20 percent for each foot 
utilized a hyphenated Diagnostic Code of 5276-5272.  However, 
Diagnostic Code 5272 pertains to a disability of the ankle, 
and as such, is not an appropriate diagnostic code with which 
to evaluate the veteran's foot disability.  In addition, that 
rating decision appears to have impermissibly assigned a 20 
percent evaluation for each foot affected by pes planus for 
two 20 percent evaluations, rather than a 30 percent 
evaluation for a bilateral disability called for under 
Diagnostic Code 5276.  Nevertheless, the issue for resolution 
before the Board is entitlement to an evaluation in excess of 
20 percent prior to October 1, 2006, and to a 10 percent 
evaluation from October 1, 2006, for each foot.  The Board 
will review this claim based on the adjudicative action taken 
by the RO.

The evidence for consideration includes the report of a 
January 2003 VA examination, at which time the veteran 
reported that she did not experience left foot symptoms 
unless she ambulated greater than 2 blocks.  She reported 
that she had decreased symptoms with decreasing the weight 
bearing of her feet.  Examination of the feet disclosed the 
presence of bilateral pes planus.  There was no tenderness 
with palpitation of the feet.  A slight ligamentous laxity 
was present with range of motion of the ankle.

Based on the January 2003 VA examination, as well as VA 
outpatient treatment records, a rating decision dated in 
January 2003 continued and confirmed a noncompensable 
assigned for bilateral pes planus.  However, after reviewing 
additional VA medical records, including a July 2002 VA 
outpatient treatment record, which noted the presence of 6 
degrees of forefoot varus with compensatory pronation of both 
feet and discomfort with palpitation of the abductor hallucis 
muscle belly of both feet, a rating decision dated in 
December 2003 increased the evaluation from noncompensable to 
10 percent for each foot.  

A report of a VA examination performed in January 2005 shows 
that on examination of the feet there was bilateral pes 
planus on weight bearing.  There was no notable swelling.  
The hind foot angle was 12 degrees of valgus for the left 
foot and 9 degrees for the right foot.  Following the 
examination the pertinent diagnosis was marked pes planus.

Based on the report of the January 2005 VA examination, as 
well as VA treatment records, the July 2005 rating decision 
increased the evaluation for pes planus of each foot from 10 
percent to 20 percent.  

The veteran was afforded an additional VA examination in 
February 2006.  At the time of that examination the veteran 
reported complaints of pain in both feet and stated that her 
pain was only episodic in nature, usually from prolonged 
standing.  The veteran reported that she occasionally 
utilized crutches and a wheelchair whenever her pain was of a 
severe nature.  The examiner commented that the veteran was 
capable of walking without any crutch or wheelchair if her 
condition was quiescent.  On physical examination there was 
no palpable tenderness of the feet at the time of the 
examination.  There was evidence of a supple pes planus with 
a mild valgus deformity of both Achilles tendons.  Muscle 
testing disclosed all muscles were intact with strength 
described as 5/5.  Manipulation of the foot failed to reveal 
any significant pain in the arch or pain along the joints of 
the heel or mid foot area.

A rating decision dated in July 2006 reviewed the evidence of 
record, including the report of the February 2006 VA 
examination, and decreased the evaluation for each foot from 
20 percent to 10 percent effective from October 1, 2006.  

The Board finds that the evidence does not demonstrate that 
the veteran is entitled to an evaluation in excess of 20 
percent for either foot prior to October 1, 2006, or to an 
evaluation in excess of 10 percent for either foot from that 
date.  While one of the examination reports described the 
veteran as having marked pes planus, the clinical findings 
reported on the various examination reports, particularly 
those dated prior to October 1, 2006, do not show that the 
veteran had marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation that was 
not improved by orthopedic shoes or appliances.  While a 
degree of deformity has been described, such findings were 
not accompanied by spasm of the tendo Achillis on 
manipulation, nor has the veteran manifested extreme 
tenderness of the plantar surfaces of the feet in either 
treatment records or on examination reports.  Therefore, the 
evidence does not demonstrate an entitlement to a disability 
evaluation in excess of 20 percent for either the right or 
left foot pes planus prior to October 1, 2006.

The evidence does not demonstrate that the veteran meets the 
criteria for an evaluation in excess of the 10 percent 
evaluation assigned from October 1, 2006.  In this regard, 
none of the examination reports or treatment records reported 
the presence of characteristic callosities and, at the time 
of the February 2006 VA examination, manipulation of the foot 
failed to reveal any significant pain of the foot.  While a 
mild valgus deformity was noted, this does not constitute 
evidence of a marked deformity contemplated for a severe pes 
planus disability.  In the Board's opinion, the currently 
assigned 10 percent disability evaluation for a moderate pes 
planus disability most nearly approximates the veteran's 
overall disability picture in that it contemplates inward 
bowing of the tendo Achillis, pain and manipulation and use 
of the feet whether for a bilateral or unilateral disability.  
Accordingly, the Board finds that an evaluation in excess of 
10 percent from October 1, 2006, is not warranted.

Total Evaluation Based on Individual Unemployability

The veteran essentially contends that the combination of her 
service-connected disabilities renders her unable to obtain 
or maintain any type of substantially gainful employment.  
Applications for increased compensation based on 
unemployability dated in October 2004 and July 2005 shows 
that the veteran reported she had completed 3 years of 
college and had occupational experience as a bookkeeper, 
property manager, computer technical support and in payroll.  
The veteran reported that she became too disabled to work in 
December 2002.  

The record also discloses that the veteran's disabilities for 
compensation purposes, including the evaluations assigned by 
this decision, include subluxation of the left knee, 
evaluated as 30 percent disabling; degenerative disc disease 
of L3-4 and S1, evaluated as 20 percent disabling; and pes 
planus of each foot, evaluated as 20 percent disabling prior 
to October 1, 2006, and 10 percent disabling from October 1, 
2006.  The veteran's combined evaluation is 60 percent prior 
to and after October 1, 2006.  

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is one 
such disability, this disability shall be rated at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
However, it is the established policy of the VA that all 
veterans who are unable to secure or follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

For the purpose of a total evaluation based on individual 
unemployability under 38 C.F.R. § 4.16 (a), for the purpose 
of the one 60 percent disability rating or the one 40 percent 
disability rating in combination with other disabilities, 
certain disabilities will be considered as one disability.  
This includes disabilities resulting from a common etiology 
or single accident, or disabilities affecting a single body 
system, e.g. orthopedic.  As such, in this case, since the 
veteran's disabilities of her back and both feet rose as 
secondary to the service-connected left knee disability, 
these disabilities may be construed as resulting from a 
common etiology or a single accident, and they clearly affect 
a single body system, specifically the orthopedic body 
system.  Therefore, the veteran meets the percentage 
requirements for a total disability evaluation under 
38 C.F.R. § 4.16 (a).  The remaining question, therefore, is 
whether the evidence demonstrates that the veteran is totally 
disabled solely as a result of her service-connected 
disabilities.

In support of the veteran's claim, there are Social Security 
records which show that the veteran has been found to be 
totally disabled as a result of back, foot and left knee 
pain.  In addition, following a February 2006 VA examination 
it was the examiner's impression that the veteran's 
combination of back pain, knee pain and foot pain made her 
employment most difficult and offered an opinion that she was 
probably not employable with this background and history.  
There is no other medical opinion of record regarding the 
veteran's employability and thus the opinion rendered 
following the February 2006 VA examination is uncontradicted.  

The evidence creates a reasonable doubt as to whether the 
veteran is able to obtain and maintain any type of 
substantially gainful employment.  Resolving any reasonable 
doubt regarding this matter in the veteran's favor, 
entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities is 
established.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for recurrent subluxation 
of the left knee is granted.

An evaluation in excess of 20 precent for degenerative disc 
disease of L3-4 and S1 prior to October1, 2006, is denied; 
subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for degenerative disc 
disease of L3-4 and S1 prior after October 1, 2006, is 
granted.

An evaluation in excess of 20 percent prior to October 1, 
2006, and to an evaluation in excess of 10 percent from 
October 1, 2006, for pes planus of the right foot, is denied.  

An evaluation in excess of 20 percent prior to October 1, 
2006, and to an evaluation in excess of 10 percent from 
October 1, 2006, for pes planus of the left foot, is denied.  

Subject to the provisions governing the award of monetary 
benefits, a total evaluation based on individual 
unemployability due to service-connected disabilities is 
granted.  





	                     
______________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


